Citation Nr: 0335662	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-06 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for carpal tunnel syndrome 
(CTS), right wrist, status post release, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2000 and September 2001 rating 
decisions of the RO, which denied the benefit sought on 
appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

There was a significant change in the law during the pendency 
of this appeal, of which the veteran has been provided no 
notice.  On November 9, 2000, President Clinton signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  Among other things, 
this law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not "well grounded."  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

A review of the claims folder reveals that the veteran has 
been provided no notice of VCAA, including the provisions of 
38 C.F.R. § 3.159 (2002).  Additionally, the veteran was not 
specifically advised what information and medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his assertions and claim on appeal, with notice 
as to what evidence, if any, the veteran is expected to 
obtain and submit, and what evidence VA will retrieve.  
Accordingly, due notice of VCAA must be provided, as 
interpreted by the Court in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002).  See also, Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. May 1, 2003), 
(holding that 38 C.F.R. § 19.9(a)(2)(ii) (2002) was 
inconsistent with the provisions of 38 U.S.C.A. § 5103(a) and 
(b) (West 2002) because it afforded a veteran less than one 
year for the receipt of additional evidence).  As such, a 
remand in this case is required to afford the veteran VCAA 
notice, and a full time period in which to submit evidence in 
support of his claim.  

Another VA examination of the veteran's right wrist is needed 
in this case, since the veteran's VA claims file and 
documented clinical history was not reviewed on most recent 
VA examination in June 2001, and some medical questions 
remain.  38 C.F.R. § 4.2 states that "[i]t is the 
responsibility of the rating specialist to interpret reports 
of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present."  Furthermore, 38 C.F.R. § 4.10 
provides that "[t]he basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body, to function under the ordinary 
conditions of daily life, including employment."  In 
addition, 38 C.F.R. § 4.13 provides: "When any change in 
evaluation is to be made, the rating agency should assure 
itself that there has been an actual change in the 
conditions, for better or worse, and not merely a difference 
in thoroughness of the examination or in use of descriptive 
terms."  As the June 2001 VA joints examination report 
indicates that the veteran's VA claims file was not available 
for review, and that no other records were available as well, 
a more thorough examination is needed to comply with 
38 C.F.R. §§ 4.2, 4.10 and 4.13 (2003), specifically to 
include the veteran's documented clinical history, as 
contained in his VA claims file.  

The veteran asserts that he is entitled to "100%" for his 
service-connected CTS disorder, on account that his right 
wrist is so stiff and deformed as to be "fused," with no 
mobility and very limited use.  The veteran's statements are 
unclear, but he appears to assert that the symptoms of his 
right CTS more closely approximate complete paralysis of the 
median nerve under Diagnostic Code 8515.  However, in 
addition to his right CTS disorder, the veteran is service-
connected for a right wrist fracture, with an un-unitied 
navicular (bone), and with severe degenerative arthritis, a 
separate disability currently rated as 30 percent disabling.  
On most recent VA examination in June 2001, symptoms of 
service connected CTS were not distinguished from symptoms of 
his other service-connected right wrist disorder, the 
evaluation of which is not presently on appeal.  
Additionally, no neurologic examination was conducted at that 
time, as was done on prior VA examination in February 2000.  
Moreover, while the February 2000 VA neurologic examination 
shows an essentially normal right hand grip strength, the 
June 2001 VA examination report merely shows the examiner's 
notation that the veteran's "grip" was "fair," and that 
his right grip was weaker than the left grip.  Objective grip 
strength testing was apparently not conducted at that time, 
as in prior examinations.  

Because of the change in the law brought about by VCAA, 
particularly in light of the RO's failure to provide an 
adequate VA examination or any notice of VCAA, a remand in 
this case is required, to include compliance with the notice 
and duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-99 (2000) codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107.  In addition, given the 
above, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Therefore, for these reasons the instant appeal is REMANDED 
for the following action:  

1.  The RO should contact the appellant 
and his representative and provide 
written notice of the provisions of VCAA 
which are applicable to the claim on 
appeal.  The VCAA notice should advise 
the appellant that he may support his 
claim on appeal with additional medical 
opinion evidence, including private 
medical evidence showing that his CTS 
causes his right wrist or hand to be 
completely "fused" due to stiffness, or 
that he has complete paralysis of the 
median nerve.  The appellant should be 
provided an appropriate time in which to 
respond to the VCAA notice, as 
interpreted by Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 Fed. 3rd 1334 (2003).  

2.  The veteran should be scheduled for 
VA orthopedic and neurologic examinations 
of his service-connected CTS, status post 
release.  The veteran's VA claims file 
and documented clinical history should be 
reviewed by each examiner prior to the 
examination of the veteran, and the 
reports of examinations should each 
reflect such a review.  Symptoms of CTS, 
status post release, should be identified 
separate and apart from service-connected 
right wrist fracture, un-united navicular 
bone, to the extent possible.  If not 
possible, then the examiner's report 
should indicate this conclusion.  The 
severity of service-connected CTS, status 
post release, should be described both in 
terms of the activities of daily life, as 
well as the criteria found at 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515, or any 
other Diagnostic Code which the examiner 
may deem to be indicated on examination 
of the veteran.  

All indicated tests and studies should be 
performed, including grip strength 
testing.  The claims folder must be made 
available to the examiner for use in the 
study of the case.  The examiner should 
set forth all findings and conclusions, 
along with rationale and support for the 
conclusions reached, in a clear, 
comprehensive and legible manner, with 
reference to any supporting evidence, to 
include the veteran's documented clinical 
history.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, are fully complied with 
and satisfied.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim on 
appeal, in accordance with 38 C.F.R. 4.2, 
4.10, and 4.13, and Diagnostic Code 8515, 
or any other Diagnostic Code deemed 
indicated.  If the decision, in whole or 
in part, remains adverse to the veteran, 
he and his representative should be 
provided a supplemental statement of the 
case, with an opportunity to respond 
thereto.  Evidence recently submitted and 
not previously considered should be 
reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645,
 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


